PER CURIAM.
On March 15, 1977, the Circuit Court of Camden County entered judgment dismissing plaintiffs’ petition as it related to Walter Alley and Mary Alley. The judgment was specifically designated final for purposes of appeal. Rule 81.06 V.A.M.R.
Thereafter, on June 23, 1977, plaintiffs filed a single notice of appeal. All defendants, including Walter and Mary Alley, were listed as parties to the appeal. Additionally, the circuit clerk sent a copy of the notice to all attorneys including the attorney for Mary and Walter Alley.
The purported appeal involving Mary and Walter Alley must be dismissed for lack of jurisdiction. This court acquires no jurisdiction unless a notice of appeal has been filed not later than 10 days after the judgment or order, from which the appeal is sought, becomes final. Rule 81.04 V.A.M.R. Since such timely action has not been taken on the judgment of March 15, 1977, that judgment is not before us for review. Dombroski v. Cox, 431 S.W.2d 680, 682[2] (Mo.App.1968).
The appeal as to Mary and Walter Alley is dismissed.
All concur.